internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-122773-98 date feb legend x y a b state d1 d2 d3 d4 d5 n this responds to your date letter submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code cc dom p si plr-122773-98 facts x was incorporated under state law on d1 x elected subchapter_s status effective d2 on d3 pursuant to a stock purchase agreement y a subchapter_s_corporation acquired n of x stock from a on or about d4 x became aware that y’s ownership of x’s stock terminated x’s s election in that y is not an eligible s_corporation shareholder prior to d4 x was not aware that issuing stock to y terminated its s election on d5 pursuant to a second stock purchase agreement y acquired the remaining x stock from b accordingly as of d5 y held of the stock of x y has timely filed an election to treat x as a qualified_subchapter_s_subsidiary qsub x represents that issuing stock to y was not motivated by tax_avoidance or retroactive tax planning in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 of the code law and analysis sec_1361 of the code defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for that year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in c who is not an individual sec_1361 provides that generally a corporation that is a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as any domestic_corporation that is not an ineligible_corporation if of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub sec_1362 provides that an s election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination cc dom p si plr-122773-98 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such effectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 conclusions cc dom p si plr-122773-98 based solely on the facts submitted and representations made we conclude that x’s subchapter_s_election terminated on d3 as the result of y acquiring x stock we also conclude that the termination was inadvertent under sec_1362 we further conclude that effective d5 x became a qsub of y therefore under the provisions of sec_1362 x will be treated as an s_corporation from d3 until d5 provided that x’s s_corporation_election did not otherwise terminate under sec_1362 finally we conclude that y and b were the shareholders of x during the period from d3 until d5 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc dom p si plr-122773-98
